


Exhibit 10.2

 

COMERICA INCORPORATED
2006 AMENDED AND RESTATED MANAGEMENT INCENTIVE PLAN

 


SECTION I
PURPOSE


 

The purpose of the Comerica Incorporated 2006 Management Incentive Plan (the
“Plan”) is to promote and advance the interests of Comerica Incorporated and its
stockholders by enabling the Corporation to attract, retain and reward key
employees of the Corporation and its Affiliates (as defined below), and to
qualify incentive compensation paid to Participants (as defined below) who are
Covered Employees (as defined below) as performance-based compensation within
the meaning of Section 162(m) of the Code (as defined below).  The Governance,
Compensation and Nominating Committee and the Board of Directors now desire to
amend and restate the Plan, effective December 31, 2008, to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and to reflect its administration.

 


SECTION II
DEFINITIONS


 

The terms below shall have the following meanings:

 


A.            “AFFILIATE” MEANS ANY COMPANY CONTROLLED BY, CONTROLLING OR UNDER
COMMON CONTROL WITH THE CORPORATION.


 


B.            “BOARD” MEANS THE BOARD OF DIRECTORS OF THE CORPORATION.


 


C.            “CHANGE OF CONTROL” MEANS A CHANGE OF CONTROL AS DEFINED IN THE
COMERICA INCORPORATED EXECUTIVE OFFICER EMPLOYMENT AGREEMENTS.


 


D.            “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND
THE REGULATIONS THEREUNDER.


 


E.             “COMMITTEE” MEANS THE COMMITTEE APPOINTED BY THE BOARD TO
ADMINISTER THE PLAN AS PROVIDED HEREIN.  UNLESS OTHERWISE DETERMINED BY THE
BOARD, THE COMPENSATION COMMITTEE OF THE BOARD OR A SUBCOMMITTEE THEREOF
CONSISTING OF MEMBERS APPOINTED FROM TIME TO TIME BY THE BOARD OF DIRECTORS OF
THE CORPORATION SHALL BE THE COMMITTEE AND SHALL BE COMPRISED OF NOT LESS THAN
SUCH NUMBER OF DIRECTORS AS SHALL BE REQUIRED TO PERMIT THE PLAN TO SATISFY THE
REQUIREMENTS OF CODE SECTION 162(M).  TO THE EXTENT REQUIRED BY
SECTION 162(M) OF THE CODE, THE COMMITTEE ADMINISTERING THE PLAN SHALL BE
COMPOSED SOLELY OF “OUTSIDE DIRECTORS” WITHIN THE MEANING OF CODE
SECTION 162(M).


 


F.             “CORPORATION” MEANS COMERICA INCORPORATED, A DELAWARE
CORPORATION.

 

1

--------------------------------------------------------------------------------


 


G.            “COVERED EMPLOYEE” MEANS ANY EMPLOYEE THAT THE COMMITTEE
REASONABLY EXPECTS TO BE A “COVERED EMPLOYEE” WITHIN THE MEANING OF
SECTION 162(M) OF THE CODE WITH RESPECT TO THE APPLICABLE PERFORMANCE PERIOD.


 


H.            “INCENTIVE PAYMENT” MEANS, WITH RESPECT TO EACH PARTICIPANT, THE
AMOUNT HE OR SHE MAY RECEIVE FOR THE APPLICABLE PERFORMANCE PERIOD AS DETERMINED
BY THE COMMITTEE PURSUANT TO THE PROVISIONS OF THE PLAN.


 


I.              “PARTICIPANT” MEANS ANY EMPLOYEE OF THE CORPORATION OR AN
AFFILIATE WHO IS DESIGNATED BY THE COMMITTEE AS ELIGIBLE TO RECEIVE AN INCENTIVE
PAYMENT UNDER THE PLAN.


 


J.             “PERFORMANCE GOALS” MEANS THE PERFORMANCE GOALS ESTABLISHED BY
THE COMMITTEE IN CONNECTION WITH THE GRANT OF ANY INCENTIVE PAYMENT.  IN THE
CASE OF ANY INCENTIVE PAYMENT THAT IS INTENDED TO QUALIFY FOR THE EXEMPTION FROM
THE LIMITATION ON DEDUCTIBILITY IMPOSED BY SECTION 162(M) OF THE CODE THAT IS
SET FORTH IN SECTION 162(M)(4)(C) OF THE CODE, SUCH GOALS SHALL BE (I) BASED ON
THE ATTAINMENT OF SPECIFIED LEVELS OF ONE OR MORE OF THE FOLLOWING MEASURES
(A) EARNINGS PER SHARE, (B) RETURN MEASURES (INCLUDING, BUT NOT LIMITED TO,
RETURN ON ASSETS, EQUITY OR SALES), (C) NET INCOME (BEFORE OR AFTER TAXES),
(D) CASH FLOW (INCLUDING, BUT NOT LIMITED TO, OPERATING CASH FLOW AND FREE CASH
FLOW), (E) CASH FLOW RETURN ON INVESTMENTS, WHICH EQUALS NET CASH FLOWS DIVIDED
BY OWNER’S EQUITY, (F) EARNINGS BEFORE OR AFTER TAXES, INTEREST, DEPRECIATION
AND/OR AMORTIZATION, (G) INTERNAL RATE OF RETURN OR INCREASE IN NET PRESENT
VALUE, (H) GROSS REVENUES, (I) GROSS MARGINS OR (J) STOCK PRICE (INCLUDING, BUT
NOT LIMITED TO, GROWTH MEASURES AND TOTAL STOCKHOLDER RETURN) AND (II) SET BY
THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY SECTION 162(M) OF THE CODE. 
PERFORMANCE GOALS MAY BE ABSOLUTE IN THEIR TERMS OR MEASURED AGAINST OR IN
RELATIONSHIP TO OTHER COMPANIES COMPARABLY, SIMILARLY OR OTHERWISE SITUATED AND
MAY BE BASED ON OR ADJUSTED FOR ANY OTHER OBJECTIVE GOALS, EVENTS, OR
OCCURRENCES ESTABLISHED BY THE COMMITTEE FOR A PERFORMANCE PERIOD.  SUCH
PERFORMANCE GOALS MAY BE PARTICULAR TO A LINE OF BUSINESS, SUBSIDIARY OR OTHER
UNIT OR MAY BE BASED ON THE PERFORMANCE OF THE CORPORATION GENERALLY.  SUCH
PERFORMANCE GOALS MAY COVER THE PERFORMANCE PERIOD AS SPECIFIED BY THE
COMMITTEE.  PERFORMANCE GOALS MAY BE ADJUSTED BY THE COMMITTEE IN ITS SOLE
DISCRETION TO ELIMINATE THE UNBUDGETED EFFECTS OF CHARGES FOR RESTRUCTURINGS,
CHARGES FOR DISCONTINUED OPERATIONS, CHARGES FOR EXTRAORDINARY ITEMS AND OTHER
UNUSUAL OR NON-RECURRING ITEMS OF LOSS OR EXPENSE, MERGER RELATED CHARGES,
CUMULATIVE EFFECT OF ACCOUNTING CHANGES, THE UNBUDGETED FINANCIAL IMPACT OF ANY
ACQUISITION OR DIVESTITURE MADE DURING THE APPLICABLE PERFORMANCE PERIOD, AND
ANY DIRECT OR INDIRECT CHANGE IN THE FEDERAL CORPORATE TAX RATE AFFECTING THE
PERFORMANCE PERIOD, EACH AS DEFINED BY GENERALLY ACCEPTED ACCOUNTING PRINCIPLES
AND IDENTIFIED IN THE AUDITED FINANCIAL STATEMENTS, NOTES TO THE AUDITED
FINANCIAL STATEMENTS, MANAGEMENT’S DISCUSSION AND ANALYSIS OR OTHER CORPORATION
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION.


 


K.            “PERFORMANCE PERIOD” MEANS, WITH RESPECT TO ANY INCENTIVE PAYMENT,
THE PERIOD, NOT TO BE LESS THAN 12 MONTHS, SPECIFIED BY THE COMMITTEE.

 

2

--------------------------------------------------------------------------------


 


L.             “PERFORMANCE TARGETS” MEAN THE SPECIFIC MEASURES WHICH MUST BE
SATISFIED IN CONNECTION WITH ANY PERFORMANCE GOAL PRIOR PAYING ANY INCENTIVE
PAYMENT.


 


M.           “PLAN” MEANS THE 2006 COMERICA INCORPORATED MANAGEMENT INCENTIVE
PLAN.


 


SECTION III
ADMINISTRATION


 

The Plan shall be administered by the Committee.  Subject to the express
provisions of the Plan, the Committee shall have exclusive authority to
interpret the Plan, to promulgate, amend, and rescind rules and regulations
relating to the Plan and to make all other determinations deemed necessary or
advisable in connection with the administration of the Plan, including, but not
limited to, determinations relating to eligibility, whether to make Incentive
Payments, the terms of any such Incentive Payments, the time or times at which
Performance Goals are established, the Performance Periods to which Incentive
Payments relate, and the actual dollar amount of any Incentive Payment.  The
determinations of the Committee pursuant to this authority shall be conclusive
and binding on all parties including without limitation the Participants, the
Corporation and its stockholders.  The provisions of this Plan are intended to
ensure that all Incentive Payments made to Covered Employees hereunder qualify
for the exemption from the limitation on deductibility imposed by
Section 162(m) of the Code that is set forth in Section 162(m)(4)(C) of the
Code, and, unless otherwise determined by the Committee, this Plan shall be
interpreted and operated consistent with that intention.

 

The Committee may, in its discretion, authorize the Chief Executive Officer of
the Corporation to act on its behalf, except with respect to matters relating to
such Chief Executive Officer or which are required to be certified by a majority
of the Committee under the Plan, or which are required to be handled exclusively
by the Committee under Code Section 162(m) or the regulations promulgated
thereunder.

 


SECTION IV
ESTABLISHMENT OF PERFORMANCE GOALS AND INCENTIVE PAYMENTS


 


A.            ESTABLISHMENT OF PERFORMANCE GOALS.  PRIOR TO THE EARLIEST TIME
REQUIRED BY SECTION 162(M) OF THE CODE, THE COMMITTEE SHALL, IN ITS SOLE
DISCRETION, FOR EACH PERFORMANCE PERIOD, DETERMINE AND ESTABLISH IN WRITING THE
FOLLOWING:


 


1.             THE PERFORMANCE GOALS APPLICABLE TO THE PERFORMANCE PERIOD; AND


 


2.             THE PERFORMANCE TARGETS PURSUANT TO WHICH THE TOTAL AMOUNT THAT
MAY BE AVAILABLE FOR PAYMENT TO ALL PARTICIPANTS AS INCENTIVE PAYMENTS BASED
UPON THE RELATIVE LEVEL OF ATTAINMENT OF THE PERFORMANCE GOALS MAY BE
CALCULATED.


 


B.            CERTIFICATION AND PAYMENT.  AFTER THE END OF EACH PERFORMANCE
PERIOD, THE COMMITTEE SHALL:

 

3

--------------------------------------------------------------------------------


 


1.             CERTIFY IN WRITING, PRIOR TO THE UNCONDITIONAL PAYMENT OF ANY
INCENTIVE PAYMENT, THE LEVEL OF ATTAINMENT OF THE PERFORMANCE TARGETS FOR THE
PERFORMANCE PERIOD;


 


2.             DETERMINE THE TOTAL AMOUNT AVAILABLE FOR INCENTIVE PAYMENTS BASED
ON THE ATTAINMENT OF SUCH PERFORMANCE TARGETS;


 


3.             IN ITS SOLE DISCRETION, ADJUST THE SIZE OF, OR ELIMINATE, THE
TOTAL AMOUNT AVAILABLE FOR INCENTIVE PAYMENTS FOR THE PERFORMANCE PERIOD; AND


 


4.             IN ITS SOLE DISCRETION, DETERMINE THE SHARE, IF ANY, OF THE
AVAILABLE AMOUNT TO BE PAID TO EACH PARTICIPANT AS THAT PARTICIPANT’S INCENTIVE
PAYMENT, AND AUTHORIZE PAYMENT OF SUCH AMOUNT.  IN THE CASE OF A PARTICIPANT WHO
IS A COVERED EMPLOYEE, THE COMMITTEE SHALL NOT BE AUTHORIZED TO INCREASE THE
AMOUNT OF THE INCENTIVE PAYMENT FOR ANY PERFORMANCE PERIOD DETERMINED WITH
RESPECT TO ANY SUCH INDIVIDUAL BY REFERENCE TO THE APPLICABLE PERFORMANCE
TARGETS.


 


C.            OTHER APPLICABLE RULES.


 


1.             UNLESS OTHERWISE DETERMINED BY THE COMMITTEE WITH RESPECT TO ANY
COVERED EMPLOYEE OR BY THE CORPORATION’S CHIEF EXECUTIVE OFFICER WITH RESPECT TO
ANY OTHER PARTICIPANT (UNLESS OTHERWISE REQUIRED BY APPLICABLE LAW), NO PAYMENT
PURSUANT TO THIS PLAN SHALL BE MADE TO A PARTICIPANT UNLESS THE PARTICIPANT IS
EMPLOYED BY THE CORPORATION OR AN AFFILIATE AS OF THE DATE OF PAYMENT; PROVIDED,
HOWEVER, IN THE EVENT OF THE PARTICIPANT’S (I) RETIREMENT IN ACCORDANCE WITH THE
POLICIES OF THE CORPORATION OR AFFILIATE WHICH EMPLOYS THE PARTICIPANT,
(II) DEATH OR (III) TERMINATION OF EMPLOYMENT DUE TO DISABILITY (WITHIN THE
MEANING OF SUCH TERM AS SET FORTH IN THE LONG-TERM DISABILITY PLAN OF COMERICA
INCORPORATED OR ITS SUCCESSOR, THE PROVISIONS OF WHICH ARE INCORPORATED HEREIN
BY REFERENCE, OR AS THE COMMITTEE SHALL DETERMINE), THE CORPORATION SHALL PAY
THE PARTICIPANT AN INCENTIVE PAYMENT FOR THE APPLICABLE PERFORMANCE PERIOD, AT
SUCH TIME AS PARTICIPANTS ARE GENERALLY PAID INCENTIVE PAYMENTS FOR SUCH
PERFORMANCE PERIOD, IN AN AMOUNT EQUAL TO THE PRODUCT OF (X) THE AMOUNT THAT THE
COMMITTEE (OR IN THE CASE OF A PARTICIPANT WHO IS NOT A COVERED EMPLOYEE, THE
CHIEF EXECUTIVE OFFICER) DETERMINES THAT THE PARTICIPANT WOULD HAVE EARNED FOR
THE APPLICABLE PERFORMANCE PERIOD HAD THE PARTICIPANT CONTINUED IN THE EMPLOY OF
THE CORPORATION FOR THE ENTIRETY OF THE PERFORMANCE PERIOD AND (Y) A FRACTION,
THE NUMERATOR OF WHICH IS THE NUMBER OF FULL MONTHS ELAPSED FROM THE
COMMENCEMENT OF THE APPLICABLE PERFORMANCE PERIOD THROUGH THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AND THE DENOMINATOR OF WHICH IS THE TOTAL NUMBER OF
MONTHS IN THE APPLICABLE PERFORMANCE PERIOD.


 


2.             INCENTIVE PAYMENTS SHALL BE SUBJECT TO APPLICABLE FEDERAL, STATE
AND LOCAL WITHHOLDING TAXES AND OTHER APPLICABLE WITHHOLDING IN ACCORDANCE WITH
THE CORPORATION’S PAYROLL PRACTICES AS IN EFFECT FROM TIME TO TIME.

 

4

--------------------------------------------------------------------------------


 


3.             THE MAXIMUM AMOUNT WHICH MAY BECOME PAYABLE TO ANY COVERED
EMPLOYEE IN ANY CALENDAR YEAR AS AN INCENTIVE PAYMENT WITH RESPECT TO ALL
PERFORMANCE PERIODS COMPLETED DURING SUCH CALENDAR YEAR SHALL BE $5,000,000.


 


4.             INCENTIVE PAYMENTS SHALL BE PAYABLE IN CASH, PROVIDED, HOWEVER,
THAT THE COMMITTEE MAY ELECT TO PAY A PERCENTAGE OF SUCH INCENTIVE PAYMENTS IN
SHARES OF THE CORPORATION’S COMMON STOCK, $5.00 PAR VALUE, PER SHARE
(“SHARES”).  ANY SUCH SHARES SHALL BE SUBJECT TO RESTRICTIONS AS MAY BE
DETERMINED BY THE COMMITTEE.  INCENTIVE PAYMENTS, INCLUDING ANY GRANT OF SHARES
IN LIEU OF CASH, SHALL BE MADE AS SOON AS PRACTICAL AFTER THE END OF THE
CALENDAR YEAR IN WHICH THE PERFORMANCE PERIOD ENDS OR IS DEEMED TO HAVE ENDED
PURSUANT TO THE PROVISIONS OF SECTION VI(A), BUT IN NO EVENT AFTER THE DATE THAT
IS TWO AND A HALF MONTHS AFTER THE END OF THE CALENDAR YEAR IN WHICH SUCH
PERFORMANCE PERIOD ENDS OR IS DEEMED TO HAVE ENDED PURSUANT TO THE PROVISIONS OF
SECTION VI(A).  NOTWITHSTANDING ANYTHING IN THIS SECTION IV(C)(4) TO THE
CONTRARY, IF A PARTICIPANT ELECTS TO DEFER RECEIPT OF ALL OR ANY PORTION OF AN
INCENTIVE PAYMENT UNDER THE PROVISIONS OF ANY DEFERRED COMPENSATION PLAN
MAINTAINED BY THE CORPORATION, THE PROVISIONS IN THIS PLAN (INCLUDING THIS
SECTION IV(C)(4)) REGARDING THE TIMING AND FORM OF PAYMENT OF INCENTIVE PAYMENTS
SHALL CEASE TO APPLY TO SUCH DEFERRED AMOUNTS AND THE PROVISIONS OF THE
APPLICABLE DEFERRED COMPENSATION PLAN SHALL GOVERN THE TIMING AND FORM OF
PAYMENT OF SUCH DEFERRED AMOUNTS.


 


5.             NOTWITHSTANDING THE PROVISIONS OF SECTION IV(C)(4) ABOVE, AN
INCENTIVE PAYMENT MAY BE MADE AFTER THE DATE THAT IS TWO AND A HALF MONTHS AFTER
THE END OF THE CALENDAR YEAR IN WHICH THE PERFORMANCE PERIOD ENDS OR IS DEEMED
TO HAVE ENDED PURSUANT TO THE PROVISIONS OF SECTION VI(A):


 

A.             IF IT IS ADMINISTRATIVELY IMPRACTICABLE TO MAKE SUCH INCENTIVE
PAYMENT BY THAT DATE AND SUCH IMPRACTICABILITY WAS UNFORESEEABLE AT THE TIME THE
PARTICIPANT OBTAINED A LEGALLY BINDING RIGHT TO THE INCENTIVE PAYMENT, PROVIDED
THAT SUCH INCENTIVE PAYMENT IS MADE AS SOON AS ADMINISTRATIVELY PRACTICABLE; OR

 

B.             IF MAKING THE INCENTIVE PAYMENT BY SUCH DATE WOULD JEOPARDIZE THE
ABILITY OF THE CORPORATION TO CONTINUE AS A GOING CONCERN, PROVIDED THAT SUCH
INCENTIVE PAYMENT IS MADE AS SOON AS THE INCENTIVE PAYMENT WOULD NOT HAVE SUCH
EFFECT.

 


6.             A PARTICIPANT SHALL HAVE THE RIGHT TO DEFER ANY OR ALL OF ANY
INCENTIVE PAYMENT AS PERMITTED UNDER THE PROVISIONS OF ANY DEFERRED COMPENSATION
PLAN MAINTAINED BY THE CORPORATION.  THE COMMITTEE, IN ITS SOLE DISCRETION, MAY
IMPOSE LIMITATIONS ON THE PERCENTAGE OR DOLLAR AMOUNT OF ANY PARTICIPANT
ELECTION TO DEFER ANY INCENTIVE PAYMENT AND MAY IMPOSE RULES PROHIBITING THE
DEFERRAL OF LESS THAN 100% OF ANY INCENTIVE PAYMENT.

 

5

--------------------------------------------------------------------------------


 


7.             UNTIL PAID TO A PARTICIPANT, INCENTIVE PAYMENTS MAY NOT BE
ASSIGNED, ALIENATED, TRANSFERRED OR ENCUMBERED IN ANY WAY.


 


SECTION V
AMENDMENT OR TERMINATION


 

The Committee may amend, modify or terminate the Plan in any respect at any time
without the consent of any Participant.  Any such action may be taken without
the approval of the Corporation’s stockholders unless stockholder approval is
required by applicable law or the requirements of Section 162(m) of the Code. 
Termination of the Plan shall not affect any Incentive Payments determined by
the Committee to be earned prior to, but payable on or after, the date of
termination, and any such Incentive Payments shall continue to be subject to the
terms of the Plan notwithstanding its termination.

 


SECTION VI
CHANGE OF CONTROL


 

Unless otherwise determined by the Committee prior to a Change of Control, in
the event of a Change of Control, the following provisions shall be applicable:

 


A.            THE PERFORMANCE PERIODS THEN IN EFFECT WILL BE DEEMED TO HAVE
CONCLUDED IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL OF THE CORPORATION AND THE
TOTAL AMOUNT AVAILABLE TO FUND THE RELATED INCENTIVE POOLS WILL BE THAT
PROPORTION OF THE AMOUNT (BASED UPON THE NUMBER OF FULL AND PARTIAL MONTHS IN
SUCH PERFORMANCE PERIOD ELAPSED THROUGH THE DATE OF CHANGE OF CONTROL OF THE
CORPORATION) WHICH WOULD BE AVAILABLE FOR FUNDING ASSUMING THE CORPORATION HAD
ATTAINED PERFORMANCE GOALS AT A LEVEL GENERATING MAXIMUM FUNDING FOR THE
PERFORMANCE PERIODS; AND


 


B.            THE COMMITTEE, IN ITS SOLE DISCRETION, WILL NO LATER THAN
IMMEDIATELY PRIOR TO THE CHANGE OF CONTROL APPROVE THE SHARE OF THE AVAILABLE
AMOUNT PAYABLE TO EACH PARTICIPANT AS THAT PARTICIPANT’S INCENTIVE PAYMENT
(PROVIDED THAT THE ENTIRE AVAILABLE AMOUNT AS CALCULATED PURSUANT TO
SECTION VI(A) SHALL BE PAID TO PARTICIPANTS AS INCENTIVE PAYMENTS), AND PAYMENTS
SHALL BE MADE TO EACH PARTICIPANT AS SOON THEREAFTER AS IS PRACTICABLE.


 


SECTION VII
EFFECTIVE DATE OF THE PLAN


 

This Comerica Incorporated 2006 Management Incentive Plan shall be effective as
of January 1, 2006, subject to the approval of the Corporation’s stockholders on
May 16, 2006, as required to comply with the requirements of Section 162(m) of
the Code, and thereafter shall remain in effect until terminated in accordance
with Section 5 hereof.

 

6

--------------------------------------------------------------------------------


 


SECTION VIII
GENERAL PROVISIONS


 


A.            THE ESTABLISHMENT OF THE PLAN SHALL NOT CONFER UPON ANY
PARTICIPANT ANY LEGAL OR EQUITABLE RIGHT AGAINST THE CORPORATION OR ANY
AFFILIATE, EXCEPT AS EXPRESSLY PROVIDED IN THE PLAN.


 


B.            THE CORPORATION WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT OR
INDIRECT, BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL OR
SUBSTANTIALLY ALL OF THE BUSINESS AND/OR ASSETS OF THE CORPORATION TO ASSUME
EXPRESSLY AND AGREE TO PERFORM THIS PLAN IN THE SAME MANNER AND TO THE SAME
EXTENT THAT THE CORPORATION WOULD BE REQUIRED TO PERFORM IT IF NO SUCH
SUCCESSION HAD TAKEN PLACE.  “CORPORATION” MEANS THE CORPORATION AS HEREINBEFORE
DEFINED AND ANY SUCCESSOR TO ITS BUSINESS AND/OR ASSETS AS AFORESAID THAT
ASSUMES AND AGREES TO PERFORM THIS PLAN BY OPERATION OF LAW OR OTHERWISE.


 


C.            THE PLAN DOES NOT CONSTITUTE AN INDUCEMENT OR CONSIDERATION FOR
THE EMPLOYMENT OF ANY PARTICIPANT, NOR IS IT A CONTRACT BETWEEN THE CORPORATION,
OR ANY AFFILIATE, AND ANY PARTICIPANT.  PARTICIPATION IN THE PLAN SHALL NOT GIVE
A PARTICIPANT ANY RIGHT TO BE RETAINED IN THE EMPLOY OF THE CORPORATION OR ANY
AFFILIATE OR TO RECEIVE AN INCENTIVE PAYMENT WITH RESPECT TO ANY PERFORMANCE
PERIOD.


 


D.            NOTHING CONTAINED IN THIS PLAN SHALL PREVENT THE BOARD OR
COMMITTEE FROM ADOPTING OTHER OR ADDITIONAL COMPENSATION ARRANGEMENTS, SUBJECT
TO STOCKHOLDER APPROVAL IF SUCH APPROVAL IS REQUIRED AND SUCH ARRANGEMENTS MAY
BE EITHER GENERALLY APPLICABLE OR APPLICABLE ONLY IN SPECIFIC CASES.


 


E.             THE PLAN SHALL BE GOVERNED, CONSTRUED AND ADMINISTERED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.


 


F.             THIS PLAN IS INTENDED TO COMPLY IN ALL ASPECTS WITH APPLICABLE
LAW AND REGULATION, INCLUDING, WITH RESPECT TO THOSE PARTICIPANTS WHO ARE
COVERED EMPLOYEES, SECTION 162(M) OF THE CODE.  IN CASE ANY ONE OR MORE OF THE
PROVISIONS OF THIS PLAN SHALL BE HELD INVALID, ILLEGAL OR UNENFORCEABLE IN ANY
RESPECT UNDER APPLICABLE LAW OR REGULATION, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY AND THE INVALID, ILLEGAL OR UNENFORCEABLE PROVISION SHALL BE
DEEMED NULL AND VOID; HOWEVER, TO THE EXTENT PERMISSIBLE BY LAW, ANY PROVISION
WHICH COULD BE DEEMED NULL AND VOID SHALL FIRST BE CONSTRUED, INTERPRETED OR
REVISED RETROACTIVELY TO PERMIT THIS PLAN TO BE CONSTRUED IN COMPLIANCE WITH ALL
APPLICABLE LAWS INCLUDING, WITHOUT LIMITATION, CODE SECTION 162(M), SO AS TO
CARRY OUT THE INTENT OF THIS PLAN.


 


G.            IF ANY COMPENSATION OR BENEFITS PROVIDED BY THIS PLAN MAY RESULT
IN THE APPLICATION OF SECTION 409A OF THE CODE, THE CORPORATION SHALL MODIFY THE
PLAN IN THE LEAST RESTRICTIVE MANNER NECESSARY IN ORDER TO EXCLUDE SUCH
COMPENSATION FROM THE DEFINITION OF “DEFERRED COMPENSATION” WITHIN THE MEANING
OF SUCH SECTION 409A OR IN ORDER TO COMPLY WITH THE PROVISIONS OF SECTION 409A,
OTHER APPLICABLE PROVISION(S) OF THE CODE AND/OR ANY RULES, REGULATIONS OR OTHER
REGULATORY GUIDANCE ISSUED UNDER SUCH

 

7

--------------------------------------------------------------------------------


 


STATUTORY PROVISIONS AND WITH AS LITTLE DIMINUTION IN THE VALUE OF THE INCENTIVE
PAYMENTS TO THE PARTICIPANTS AS PRACTICABLE.


 


H.            NEITHER THE PLAN NOR ANY INCENTIVE PAYMENT SHALL CREATE OR BE
CONSTRUED TO CREATE A TRUST OR SEPARATE FUND OF ANY KIND OR A FIDUCIARY
RELATIONSHIP BETWEEN THE CORPORATION AND A PARTICIPANT OR ANY OTHER PERSON.  TO
THE EXTENT THAT ANY PERSON ACQUIRES A RIGHT TO RECEIVE INCENTIVE PAYMENTS FROM
THE CORPORATION PURSUANT TO THE PLAN, SUCH RIGHT SHALL BE NO GREATER THAN THE
RIGHT OF ANY UNSECURED GENERAL CREDITOR OF THE CORPORATION.


 

Corporate Governance and Nominating Committee Approved:  February 22, 2006
(original plan).

Governance, Compensation and Nominating Committee Approved:  November 18, 2008
(this amended and restated plan).

Board Approved:  March 28, 2006 (original plan); November 18, 2008 (this amended
and restated plan).

Stockholders Approved:  May 16, 2006 (original plan).

 

8

--------------------------------------------------------------------------------
